Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 13 December 2019. Claims 1-20 currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20 are rejected under 35 USC § 101
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claim 20 encompass a transitory medium given the claim's broadest reasonable interpretation in light of paragraph [0166] of the specification.  Such media have been held to be ineligible subject matter under 35 USC 101.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007). It is suggested that claim 20 be amended to recite a “non-transitory” computer readable medium to overcome this rejection.


Claims 1-20 are rejected under 35 USC § 101
Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
acquiring first information input by a user; 
determining a user-intention template matching the first information, wherein the user-intention template comprises a plurality of fields; and 
judging whether the first information comprises contents corresponding to all the fields of the user-intention template.
Therefore, the claim as a whole is directed to “determining intention” which is an abstract idea because it is a mental process. “determining intention” is considered to be a mental process because it is an example of a concept capable of being performed in the human mind (including an observation, evaluation, judgment, opinion). This claim makes a broad recitation of receiving information from someone and then determining what that person means, which is something the human mind does every day.

Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. Claim 1 does not recite any additional elements. Accordingly, without additional elements the abstract idea recited in the claims cannot be integrated into a practical application. Claim 1 is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, claim 1 does not recite any additional elements. Without additional elements, the claim cannot amount to significantly more than the abstract idea. Accordingly, claim 1 is ineligible.

Dependent claims 2-3, 5, 7-8, 10  merely further limit the abstract idea of claim 1 discussed above and are thereby considered to be ineligible.
Dependent claims 4, 6, and 9 further recite additional elements that amount to merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). These additional elements are not enough to integrate the abstract idea into a practical application, nor do they amount to significantly more than the judicial exception. Accordingly, claims 4, 6, and 9 are ineligible.
Claims 11-20 are parallel in nature to claims 1-10, except they also recite the use of memory, processors, modules, and computer readable medium to perform the abstract idea. These additional elements that amount to merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). These additional elements are not enough to integrate the abstract idea into a practical application, nor do they amount to significantly more than the judicial exception. Accordingly claims 11-20 are rejected as being directed towards ineligible subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karashchuk et al. (U.S. 2017/0132019), hereinafter “Karashchuk.”

Regarding claim 1, Karashchuk discloses a method for intelligent reminding, comprising:
acquiring first information input by a user (See Karashchuk [0213] system can receive speech input from a user as part of a request.); 
determining a user-intention template matching the first information (See Karashchuk [0219] system can compare received sequence of words in order to attempt to determine an actionable intent.), wherein the user-intention template comprises a plurality of fields (See Karashchuk [0224] and Fig. 7C); and 
judging whether the first information comprises contents corresponding to all the fields of the user-intention template (See Karashchuk [0232] system can recognize if insufficient information has been provided. [0233] can include procedures for obtaining additional information from the user. [0234] system can ask follow up questions for missing information.).

Regarding claim 2, Karashchuk discloses the method of claim 1 as discussed above. Karashchuk further discloses a method, wherein the determining the user-intention template matching the first information comprises:
acquiring text information corresponding to the first information (See Karashchuk [0213] system can receive speech input from a user as part of a request and convert it into text.); 
classifying the text information (See Karashchuk [0219] system can compare received sequence of words in order to attempt to determine an actionable intent. See also [0213].); and 
selecting the user-intention template matching the first information according to a classification result (See Karashchuk [0224] and Fig. 7C).

Regarding claim 3, Karashchuk discloses the method of claim 1 as discussed above. Karashchuk further discloses a method, wherein the determining the user-intention template matching the first information comprises:
acquiring text information corresponding to the first information (See Karashchuk [0213] system can receive speech input from a user as part of a request and convert it into text.); 
extracting keywords of the text information corresponding to the first information(See Karashchuk [0219] system can compare received sequence of words in order to attempt to determine an actionable intent. See also [0213].); and 
analyzing the extracted keywords, and selecting the user-intention template matching the first information according to an analysis result (See Karashchuk [0224] and Fig. 7C).

Regarding claim 4, Karashchuk discloses the method of claim 1 as discussed above. Karashchuk further discloses a method, wherein the judging whether the first information comprises contents corresponding to all the fields of the user-intention template comprises:
acquiring text information corresponding to the first information (See Karashchuk [0213] system can receive speech input from a user as part of a request and convert it into text.); 
labeling the text information by using a preset algorithm to extract a content corresponding to at least one field of the user-intention template from the text information (See Karashchuk [0219] system can compare received sequence of words in order to attempt to determine an actionable intent. See also [0213].); and 
judging whether the extracted content covers all the fields of the user-intention template (See Karashchuk [0224] and Fig. 7C).

Regarding claim 5, Karashchuk discloses the method of claim 1 as discussed above. Karashchuk further discloses a method, wherein:
the user-intention template is a preset semantic template (See Karashchuk [0221]-[0222] the templates are based on ontology.), the judging whether the first information comprises the contents corresponding to all the fields of the user-intention template comprises: 
extracting a content of at least one field from the first information according to the preset semantic template (See Karashchuk [0219] system can compare received sequence of words in order to attempt to determine an actionable intent. See also [0213].); and
judging whether the extracted content covers all the fields of the user-intention template (See Karashchuk [0224] and Fig. 7C).

Regarding claim 6, Karashchuk discloses the method of claim 1 as discussed above. Karashchuk further discloses a method, subsequent to judging whether the first information comprises the contents corresponding to all the fields of the user-intention template, further comprising:
in a case that the first information comprises the contents corresponding to all the fields of the user-intention template, setting a reminder message according to the first information (See Karashchuk [0232] system can recognize if insufficient information has been provided. [0233] can include procedures for obtaining additional information from the user. [0234] system can ask follow up questions for missing information. [0235] once the structured query is complete, the system can perform the action. See [0224] and Fig. 7C; the action can include reminders); or, 
in a case that the first information does not comprise contents corresponding to all the fields of the user-intention template, determining a field to be supplemented (See Karashchuk [0232] system can recognize if insufficient information has been provided.); 
sending the field to be supplemented to the user (See Karashchuk [0233] can include procedures for obtaining additional information from the user. [0234] system can ask follow up questions for missing information.); 
receiving second information input by the user, and judging whether the second information comprises a content of the field to be supplemented (See Karashchuk [0233] can include procedures for obtaining additional information from the user. [0234] system can ask follow up questions for missing information.); and 
when the second information comprises the content of the field to be supplemented, setting a reminder message according to the first information and the second information (See Karashchuk [0235] once the structured query is complete, the system can perform the action. See [0224] and Fig. 7C; the action can include reminders).

Regarding claim 7, Karashchuk discloses the method of claim 1 as discussed above. Karashchuk further discloses a method, wherein judging whether the second information comprises the content of the field to be supplemented comprises:
performing matching and extraction on the second information and judging whether the second information comprises the content corresponding to the field to be supplemented (See Karashchuk [0233] can include procedures for obtaining additional information from the user. [0234] system can ask follow up questions for missing information.).

Regarding claim 10, Karashchuk discloses the method of claim 1 as discussed above. Karashchuk further discloses a method, wherein:
the first information is voice information or image information (See Karashchuk [0213] system can receive speech input from a user as part of a request and convert it into text.).

Regarding claim 11, Karashchuk discloses the method of claim 1 as discussed above. Claim 11 recites a device for intelligent reminding that performs a method that is substantially similar to the method of claim 1. Therefore, claim 11 is rejected based on the same analysis as claim 1.

Regarding claim 12, Karashchuk discloses the device of claim 11 as discussed above. Karashchuk further discloses a device, comprising:
a setting module, configured to set a reminder message according to the first information in a case that the first information comprises the contents corresponding to all the fields of the user-intention template (See Karashchuk [0232] system can recognize if insufficient information has been provided. [0233] can include procedures for obtaining additional information from the user. [0234] system can ask follow up questions for missing information. [0235] once the structured query is complete, the system can perform the action. See [0224] and Fig. 7C; the action can include reminders).

Regarding claim 13, Karashchuk discloses the device of claim 12 as discussed above. Karashchuk further discloses a device, comprising:
receive a second information input by the user (See Karashchuk [0234] system can ask follow up questions for missing information.); 
the sending module further sets the reminder message according to the first information and the second information in a case that the second information comprising the content of the field to be supplemented (See Karashchuk [0234] system can ask follow up questions for missing information. [0235] once the structured query is complete, the system can perform the action. See [0224] and Fig. 7C; the action can include reminders.); 
the device further comprises:
a processing module, configured to determine a field to be supplemented in a case that the first information missing a content of at least one field of the user-intention template (See Karashchuk [0233] can include procedures for obtaining additional information from the user. [0234] system can ask follow up questions for missing information.); 
a sending module, configured to send the field to be supplemented to the user (See Karashchuk [0233] can include procedures for obtaining additional information from the user. [0234] system can ask follow up questions for missing information.); 
a second judgment module, configured to judge whether the second information comprises a content of the field to be supplemented (See Karashchuk [0233] can include procedures for obtaining additional information from the user. [0234] system can ask follow up questions for missing information.).

Regarding claim 15, Karashchuk discloses the method of claim 1 as discussed above. Claim 15 recites an electronic apparatus that performs the method of claim 1. Claim 15 also recites the use of a processor and a memory, the memory is configured to store computer instructions, and the processor is configured to execute the computer instructions to perform the method, components which are disclosed in Fig. 6B of Karashchuk. Therefore, claim 11 is rejected based on the same analysis as claim 1.

Regarding claim 16, Karashchuk discloses the electronic apparatus of claim 15 as discussed above. Karashchuk further discloses an electronic apparatus, wherein:
the first information is voice information (See Karashchuk [0213] system can receive speech input from a user as part of a request and convert it into text.), 
the electronic apparatus further comprises a sound receiving device configured to receive the first information input by the user (See Karashchuk [0189].), 
wherein the processor is configured to convert the received voice information into corresponding text information (See Karashchuk [0213] system can receive speech input from a user as part of a request and convert it into text.).

Regarding claim 17, Karashchuk discloses the electronic apparatus of claim 15 as discussed above. Karashchuk further discloses an electronic apparatus, comprising:
an information presenting device configured to present a reminder message under the control of the processor (See Karashchuk Fig. 6B).

Regarding claim 18, Karashchuk discloses the electronic apparatus of claim 15 as discussed above. Karashchuk further discloses an electronic apparatus, wherein:
the memory is configured to store a preset semantic template (See Karashchuk [0221]-[0222] the templates are based on ontology.), and the processor is configured to extract a content of the first information according to the preset semantic template (See Karashchuk [0219] system can compare received sequence of words in order to attempt to determine an actionable intent. See also [0213].).

Regarding claim 20, Karashchuk discloses the method of claim 1 as discussed above. Claim 11 recites a device for intelligent reminding that performs a method that is substantially similar to the method of claim 1. Therefore, claim 11 is rejected based on the same analysis as claim 1.	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9, 14, and 19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Karashchuk et al. (U.S. 2017/0132019), hereinafter “Karashchuk,” in view of Jones et al. (U.S. 2019/0279647), hereinafter “Jones.”
Regarding claim 8, Karashchuk discloses the method of claim 1 as discussed above. Karashchuk further discloses a method, comprising: 
acquiring history log information of the user (See Karashchuk [0246].). 
Karashchuk does not disclose: 
according to a content of the history log information and the content of the first information, determining whether to generate a conflict reminder message.
Jones teaches:
according to a content of the history log information and the content of the first information, determining whether to generate a conflict reminder message (See Jones [0085].).
The system of Jones is applicable to the disclosure of Karashchuk as they both share characteristics and capabilities, namely, they are directed to determining user intent from text or voice input. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karashchuk to include conflict reminders as taught by Jones. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Karashchuk in order to provide adequate interactivity with respect to user-specific medical care instructions (see Jones [0004]).

Regarding claim 9, Karashchuk discloses the method of claim 8 as discussed above. Karashchuk does not further disclose a method, comprising:
the user-intention template is a medicine reminder template, and the history log information comprises: 
medicine record information and health record information, the determining whether to generate the conflict reminder message according to the content of the history log information and the content of the first information comprises: 
extracting key words of the medicine record information and the health record information; 
comparing the key words with the content of the first information, and determining whether to generate a medicine conflict reminder message.
Jones teaches:
the user-intention template is a medicine reminder template (See Jones [0082] the reminders can be for taking medication.), and the history log information comprises: 
medicine record information and health record information, the determining whether to generate the conflict reminder message according to the content of the history log information (See Jones [0085]. See also [0076].) and the content of the first information comprises: 
extracting key words of the medicine record information and the health record information (See Jones [0137].); 
comparing the key words with the content of the first information, and determining whether to generate a medicine conflict reminder message (See Jones [0085].).
The system of Jones is applicable to the disclosure of Karashchuk as they both share characteristics and capabilities, namely, they are directed to determining user intent from text or voice input. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karashchuk to include conflict reminders and medicine reminders as taught by Jones. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Karashchuk in order to provide adequate interactivity with respect to user-specific medical care instructions (see Jones [0004]).

Regarding claim 14, Karashchuk discloses the device of claim 11 as discussed above. Karashchuk further discloses a device, comprising: 
a second acquiring module, configured to acquire history log information of the user (See Karashchuk [0246].). 
Karashchuk does not disclose: 
a second determining module, configured to determine whether to generate a conflict reminder message according to a content of the history log information and a content of the first information.
Jones teaches:
a second determining module, configured to determine whether to generate a conflict reminder message according to a content of the history log information and a content of the first information (See Jones [0085].).
The system of Jones is applicable to the disclosure of Karashchuk as they both share characteristics and capabilities, namely, they are directed to determining user intent from text or voice input. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karashchuk to include conflict reminders as taught by Jones. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Karashchuk in order to provide adequate interactivity with respect to user-specific medical care instructions (see Jones [0004]).

Regarding claim 19, Karashchuk discloses the electronic apparatus of claim 15 as discussed above. Karashchuk does not further disclose an electronic apparatus, comprising:
the memory is configured to store a classifier formed by training based on a machine learning method, and the processor is configured to load the classifier to classify text information corresponding to the first information.
Jones teaches:
the memory is configured to store a classifier formed by training based on a machine learning method, and the processor is configured to load the classifier to classify text information corresponding to the first information (See Jones [0138].).
The system of Jones is applicable to the disclosure of Karashchuk as they both share characteristics and capabilities, namely, they are directed to determining user intent from text or voice input. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karashchuk to include machine learning as taught by Jones. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Karashchuk in order to provide adequate interactivity with respect to user-specific medical care instructions (see Jones [0004]).

	
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller et al. (U.S. 2004/0030531) discloses and teaches a system for determining user intent (including setting reminders) based on voice input from a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619